Name: Commission Regulation (EEC) No 3857/92 of 29 December 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 390/7331 . 12. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3857/92 of 29 December 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 2069/92 (2), Article 10 thereof, Whereas, under Article 9 (2) of Regulation (EEC) No 3013/89, a levy is applicable to the products falling within CN codes codes 0204 10 00 , 0204 21 00 , 0204 22 10, 0204 22 30 , 0204 22 50 , 0204 22 90 , 0204 23 00, 0204 50 1 1 , 0204 50 1 3 , 0204 50 1 5, 0204 50 1 9 , 0204 50 31 and 0204 50 39 listed in Annex II of that Regulation ; Whereas, in accordance with Article 1 1 of Regulation (EEC) No 3013/89, the levy on fresh or chilled carcases and half-carcases is to be equal to the difference between the seasonally adjusted basic price and the Community free-at-frontier offer price ; Whereas the seasonally-adjusted basic price is fixed in Article 2 of Council Regulation (EEC) No 2063/92 (3) for the 1993 marketing year ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regard quality and quantity, recorded over the period from the 21st day of the prece ­ ding month to the 20th day of the month during which the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experi ­ ence ; Whereas the free-at-frontier offer price is to be deter ­ mined, if necessary, on the basis of the most represent ­ ative purchasing possibilities recorded for live sheep ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80 (4), as amended by Regulation (EEC) No 3939/87 (5), the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; Whereas a special levy may be fixed for products origina ­ ting in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; Whereas the levy on live animals within CN codes 0104 10 90 and 0104 20 90 and on the meat falling within CN codes codes 0204 10 00 , 0204 21 00, 0204 22 10, 0204 22 30, 0204 22 50 , 0204 22 90, 0204 23 00, 0204 50 1 1 , 0204 50 1 3, 0204 50 1 5, 0204 50 1 9 , 0204 50 31 , 0204 50 39, 0210 90 1 1 and 0210 90 19 listed in Annex II to Regulation (EEC) No 3013/89 is to be equal to the levy determined for carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed in Annex I to Regulation (EEC) No 2668/80 ; Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arran ­ gements made by the Community with certain non ­ member countries ; Whereas Council Regulation (EEC) No 7 1 5/90 (6), as last amended by Regulation (EEC) No 523/91 (7), lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (s). no levies shall apply on imports of products originating in the overseas countries and territories : (') OJ No L 289, 7 . 10 . 1989 , p. 1 . (2) OJ No L 215, 30 . 7. 1992, p. 59 . (3) OJ No L 215, 30 . 7. 1992, p. 45 . (4) OJ No L 276, 20 . 10 . 1980, p. 39 . (5) OJ No L 373, 31 . 12 . 1987, p. 1 . (6) OJ No L 84, 30. 3 . 1990, p . 85 . O OJ No L 58 , 5 . 3 . 1991 , p. 1 . 0 OJ No L 263, 19 . 9 . 1991 , p . 1 . No L 390/74 Official Journal of the European Communities 31 . 12. 92 tion and quotations known to the Commission, the levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation, Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (') are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States ' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (2) ; Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p . 1 . (2) OJ No L 387, 31 . 12 . 1992. 31 . 12. 92 Official Journal of the European Communities No L 390/75 ANNEX to the Commission Regulation of 29 December 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat ( 4) (ECU/100 kt&gt;) Week No 1 Week No 2 Week No 3 Week No 4 CN code from 4 to from 1 1 to from 1 8 to from 25 to 10 January 1993 17 January 1993 24 January 1993 31 January 1993 0104 10 30 (') 73,870 75,256 76,869 78,020 0104 10 80 (') 73,870 75,256 76,869 78,020 0104 20 90 (') 73,870 75,256 76,869 78,020 0204 10 00 0 157,170 160,120 163,550 166,000 0204 21 00 0 157,170 160,120 163,550 166,000 0204 22 10 0 110,019 112,084 114,485 116,200 0204 22 30 0 172,887 176,132 179,905 182,600 0204 22 50 0 204,321 208,156 212,615 215,800 0204 22 90 0 204,321 208,156 212,615 215,800 0204 23 00 0 286,049 291,418 297,661 302,120 0204 50 11 0 157,170 160,120 163,550 166,000 0204 50 130 110,019 112,084 114,485 116,200 0204 50 15 0 172,887 176,132 179,905 182,600 0204 50 190 204,321 208,156 212,615 215,800 0204 50 31 0 204,321 208,156 212,615 215,800 0204 50 39 0 286,049 291,418 267,661 302,120 0210 90 11 0 204,321 208,156 212,615 215,800 0210 90 19 0 286,049 291,418 297,661 302,120 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1 985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82 . (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.